Citation Nr: 0835564	
Decision Date: 10/16/08    Archive Date: 10/27/08

DOCKET NO.  02-03 367A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.	Entitlement to service connection for a back disability.

2.	Entitlement to service connection for a bilateral foot 
disorder.

3.	Entitlement to service connection for a bilateral leg 
disorder.

4.	Entitlement to an increased (compensable) rating for 
epidermophytosis.

5.	Entitlement to a 10 percent evaluation based on multiple 
noncompensable service connected disabilities.


REPRESENTATION

Appellant represented by: New Jersey Department of Military 
and Veterans' Affairs



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel 


INTRODUCTION

The veteran served on active duty from November 1964 to 
November 1966.

This matter is before the Board of Veterans' Appeals (Board) 
from a January 2001 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan, which 
denied service connection for a bilateral foot disorder and a 
bilateral leg disorder; denied an increased (compensable) 
rating for service connected epidermophytosis; and declined 
to reopen the veteran's claim for service connection for a 
back disorder.  At this time, the RO also denied service 
connection for a neuropsychiatric disorder, denied a 10 
percent evaluation for multiple non-service connected 
disorders, and declined to reopen claims for service 
connection for a stomach disorder and a headache disorder.  
The RO issued a notice of the decision in February 2001, and 
the veteran timely filed a Notice of Disagreement (NOD) as to 
all issues on appeal in January 2002.  Subsequently, in 
February 2002 the RO provided a Statement of the Case (SOC), 
and thereafter, in April 2002, the veteran timely filed a 
substantive appeal as to the adverse determinations with 
respect to his claims for service connection for a back 
disorder, bilateral leg disorder and bilateral foot disorder.  
At this time, he also withdrew his appeal of the issues 
relating to service connection for a neuropsychiatric 
disorder, stomach disorder and a headache disorder.  The RO 
issued a Supplemental Statement of the Case (SSOC) in 
September 2003.    

With respect to the veteran's rating for his service 
connected skin disability, he filed an increased rating claim 
in May 2003, which the RO denied by way of its decision and 
notice of decision, both issued in August 2003.  The veteran 
timely filed an NOD with this determination in September 
2003, and the RO issued a Supplemental Statement of the Case 
(SSOC) with respect to the skin issue (and the other issues 
on appeal) in September 2004.  The veteran thereafter timely 
submitted a substantive appeal of the increased rating for 
his skin disability in October 2004, and then the RO provided 
SSOCs in August 2005 and December 2005.   

The veteran requested a Travel Board hearing on this matter, 
which was held in May 2006 where the veteran presented as a 
witness before the undersigned veterans law judge.  A 
transcript of the hearing is of record.

On appeal in September 2006, the Board reopened the veteran's 
claim for service connection for a back disorder, and 
remanded the appeal for further development, to include 
providing proper Veterans Claims Assistance Act (VCAA) 
notice; obtaining all pertinent VA medical treatment records 
and records help by the Social Security Administration (SSA); 
and providing a VA orthopedic examination to determine the 
current nature and etiology of any back disorder.  The AMC/RO 
issued an SSOC in February 2008.

The Board finds that the AMC/RO complied with the September 
2006 Remand directive, and therefore the Board may proceed 
with its review of the appeal.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998) (noting Board's duty to "insure [the 
RO's] compliance" with the terms of its remand orders).

The Board notes that in September 2008, additional medical 
records were received from a private pain management center 
without a waiver for RO consideration.  The additional 
evidence is essentially cumulative of notes from the same 
clinic regarding evaluation and treatment for back and left 
knee pain.  However, it is not necessary that this evidence 
be returned to the RO for initial consideration as the 
evidence was received more than 90 days after the appeal was 
recertified to the Board.  See 38 C.F.R. § 20.1304(a) (2007).  
As the newly submitted evidence is not timely, it is referred 
to the RO.  Id. 
FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claims and has notified him of the 
information and evidence necessary to substantiate the 
claims addressed in this decision; of the information VA 
failed to provide or failed to provide in a timely fashion, 
any presumed prejudice has been rebutted.

2.  The veteran's service records indicate that he was a 
parachute jumper and complained of back pain prior to his 
service discharge; upon his discharge from service, he 
received a normal clinical evaluation of the spine; there is 
conflicting medical evidence of a post-service back 
disability, first shown many years after service; the 
preponderance of the evidence is against a nexus between a 
current back disability and service.  

3.  The veteran's service records are negative of any 
complaints of, treatment for or diagnosis of a bilateral leg 
or bilateral foot disorder; the objective evidence of record 
indicates that no leg or foot disorder was diagnosed until 
many years post-service, the medical evidence is conflicting 
as to whether the veteran has a current diagnosis of a leg 
or foot disability and the overwhelming preponderance of the 
evidence is against a nexus between a current leg or foot 
disability and any incident of service.

4.  It is at least as likely as not that the veteran's 
service connected epidermophytosis affects between 10 percent 
and 20 percent of his total body surface. 

5.  As a result of the instant decision, the veteran now has 
at least one service connected disability that has a 
compensable evaluation. 

CONCLUSIONS OF LAW

1.	Service connection for a chronic back disability, to 
include arthritis of the thoracolumbar spine, is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2007). 

2.	Service connection for a claimed bilateral foot disorder 
is not warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2007). 

3.	Service connection for a bilateral leg disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2007). 

4.	The criteria for an increased rating to 10 percent, but no 
more than 10 percent, for service connected 
epidermophytosis have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.159, 4.118, Diagnostic Code 7806 (2007).  

5.	The claim for an award of a 10 percent evaluation based on 
multiple noncompensable service connected disabilities is 
dismissed.  38 C.F.R. § 3.324 (2007).

    
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, significantly changed the law prior to the 
pendency of these claims.  VA has issued final regulations to 
implement these statutory changes.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007).  The VCAA provisions 
include an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits, and they redefine the obligations of VA with 
respect to the duty to assist the veteran with the claim.  

With respect to the veteran's claim for entitlement to a 10 
percent evaluation based on multiple noncompensable service 
connected disabilities, as discussed below, the Board has 
elevated the veteran's noncompensable evaluation for his 
service connected skin disorder to a 10 percent rating, which 
therefore moots this issue.  Accordingly, the Board need not 
address any defect in VCAA notice as it relates to this 
matter.  With respect to the VCAA notification relating to 
the veteran's service connection claims and his increased 
rating claim, the Board addresses these issues below. 

a. Duty to Notify
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the 
September 2006 letter sent to the veteran by the RO 
adequately apprised him of the information and evidence 
needed to substantiate the claims, and of the information it 
failed to provide or failed to provide in a timely fashion, 
any presumed prejudice has been rebutted.  

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Sanders v. Nicholson, 
487 F.3d 881, 886 (Fed. Cir. 2007) (outlining VCAA notice 
requirements); Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (same).  For "applications for benefits pending 
before VA on or filed after" May 30, 2008, as here, 38 
C.F.R. § 3.159(b)(1) no longer requires that VA request that 
the claimant provide any evidence in his or her possession 
that pertains to the claim.  See 73 Fed. Reg. 23353, 23354 
(Apr. 30, 2008).    

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.  

With respect to increased rating claims, the Court in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), has also 
determined that VA must provide notice that includes: (1) 
notification that the claimant must provide (or ask the 
Secretary to obtain), medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) at least general notice of any specific 
measurement or testing requirements needed for an increased 
rating if the Diagnostic Code contains rating criteria that 
would not be satisfied by demonstrating only a general 
worsening or increase in severity of the disability and the 
effect of that worsening has on the claimant's employment and 
daily life; (3) notification that if an increase in 
disability is found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from 0% to as much as 100% (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life; and (4) notification of the types of medical 
and lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability, as outlined by the Court in 
Vazquez-Flores, supra.  

The September 2006 letter from the RO satisfies most of these 
mandates.  It informed the veteran about the type of evidence 
needed to support his service connection claims, namely, 
proof of: (a) an injury in military service or disease that 
began in or was made worse during military service, or an 
event in service causing injury or disease; (b) a current 
physical or mental disability; and (c) a relationship between 
the current disability and an injury, disease or event in 
service.  The letter also informed the veteran that in order 
to establish entitlement to an increased rating, he must 
offer proof that his service connected disability had 
worsened.    

This correspondence clearly disclosed VA's duty to obtain 
certain evidence for the veteran, such as medical records, 
employment records and records held by any Federal agency, 
provided the veteran gave consent and supplied enough 
information to enable their attainment.  It made clear that 
although VA could assist the veteran in obtaining these 
records, he carried the ultimate burden of ensuring that VA 
received all such records.  This letter additionally apprised 
the veteran that VA would schedule a medical examination or 
obtain a medical opinion for him if the RO determined such to 
be necessary to make a decision on the claims.  Although not 
required to do so, it also specifically asked the veteran to 
provide VA with any other supporting evidence in his 
possession.  
 
The Board notes that the September 2006 VCAA letter did not 
apprise the veteran of the manner in which VA calculates 
disability ratings or assigns effective dates, as required by 
Dingess, nor did it provide the veteran with at least general 
notice of any specific measurement or testing requirements 
needed for an increased rating for his service connected skin 
disorder, as mandated by Vazquez-Flores.  Where such errors 
occurred, the Board must presume that the error was 
prejudicial, and VA bears the burden of rebutting said 
presumption.  Sanders, 487 F.3d at 886, 889 (recognizing that 
"VCAA notice errors are reviewed under a prejudicial error 
rule" and holding that "all VCAA notice errors are presumed 
prejudicial and . . . VA has the burden of rebutting this 
presumption"); see also Mayfield v. Nicholson, 19 Vet. App. 
103, 111-16 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).  

In Sanders, the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) is presumed prejudicial and that once 
an error is identified by the Veterans Court (Court of 
Appeals for Veterans Claims), the burden shifts to VA to 
demonstrate that the error was not prejudicial.  The Federal 
Circuit reversed the Court of Appeals for Veterans Claims' 
holding that an appellant before the Court has the initial 
burden of demonstrating prejudice due to VA error involving: 
(1) providing notice of the parties' respective obligations 
to obtain the information and evidence necessary to 
substantiate the claim: (2) requesting that the claimant 
provide any pertinent evidence in the claimant's possession; 
and (3) failing to provide notice before a decision on the 
claim by the agency of original jurisdiction.  

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield, 
supra, at 116; accord Sanders, supra, at 891 ("this opinion 
does not . . . change the rule that reversal requires the 
essential fairness of the adjudication to have been 
affected").  That is, "the key to determining whether an 
error is prejudicial is the effect of the error on the 
essential fairness of the adjudication."  Mayfield, supra; 
accord Sanders, supra.  "[A]n error is not prejudicial when 
[it] did not affect 'the essential fairness of the 
[adjudication],'" see Mayfield, supra, at 121, and non-
prejudicial error may be proven by a showing that "the 
purpose of [VCAA] notice was not frustrated, e.g., by 
demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the [defective] 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law."  Sanders, supra, at 889; 
accord Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) 
(determining that no prejudicial error to veteran resulted in 
defective VCAA notice when the veteran, through his counsel, 
displayed actual knowledge of the information and evidence 
necessary to substantiate his claim).  Accordingly, "there 
could be no prejudice if the purpose behind the notice has 
been satisfied . . . that is, affording a claimant a 
meaningful opportunity to participate effectively in the 
processing of [the] claim. . . ."  Mayfield, supra, at 128.    

The Board determines that any presumed prejudice as a result 
of the defective VCAA notice has been rebutted.  With respect 
to the Dingess elements relating to the calculation of 
disability ratings and assignment of effective dates, the 
Board's determination that a preponderance of the evidence 
weighs against his service connection claims renders these 
issues moot.  See Christman v. American Cyanamid Co., 578 F. 
Supp. 63, 67 (D.W.Va. 1983) (noting that "mootness means 
that no actual controversy exists which is subject to 
judicial resolution").  As for the Vazquez-Flores 
deficiencies, the veteran has displayed actual knowledge of 
the pertinent Diagnostic Code (7806) relating to evaluation 
of his skin disorder.  See Veteran's October 2004 Substantive 
Appeal at 2 ("Concerning the skin, I do have itching on an 
exposed surface, so I ask to be rated at ten percent for 
this, (CFR 7806)").  The Board thus finds that the veteran 
was effectively informed to submit all relevant evidence in 
his possession, and that he received notice of the evidence 
needed to substantiate his claims, the avenues by which he 
might obtain such evidence, the allocation of 
responsibilities between himself and VA in obtaining such 
evidence, and that any presumed prejudice as a result of 
defective notice has been rebutted.  See Beverly, 19 Vet. 
App. at 403; see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 109-12 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did not provide such notice to the veteran prior to the 
January 2001 RO decision that is the subject of this appeal 
in its September 2006 letter.  Notwithstanding the belated 
notice, however, the Board determines that the RO cured this 
timing defect by providing complete VCAA notice together with 
readjudication of the claims, as demonstrated by the February 
2008 SSOC.  Prickett v. Nicholson, 20 Vet. App. 370, 376-78 
(2006) (validating the remedial measures of issuing fully 
compliant VCAA notification and readjudicating the claim in 
the form of an SOC to cure timing of notification defect).  
The veteran thus was not prejudiced by any defect in timing, 
as "the purpose behind the notice has been satisfied . . . 
that is, affording a claimant a meaningful opportunity to 
participate effectively in the processing of [the] claim. . . 
."  Mayfield, 19 Vet. App. at 128.       
  

b. Duty to Assist
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, and the veteran has in fact 
received multiple VA examinations, the most recent of which 
occurred in October 2005 and February 2007, which were 
thorough in nature and adequate for the purposes of deciding 
these claims.  With respect to the claims for service 
connection, this evidence, when considered with all of the 
other relevant evidence of record, essentially rules out a 
nexus between a current diagnosis of a back disability, foot 
disorder or a leg disorder and service.  The skin 
examinations provided findings that are adequate for rating 
purposes.  The Board finds that the medical evidence of 
record is sufficient to resolve this appeal, and the VA has 
no further duty to provide an examination or opinion.  
38 C.F.R. §§ 3.159(c)(4), 3.326, 3.327 (2007).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.


II. Law & Regulations

a. Service Connection
The Court has held that "[f]or service connection to be 
awarded, there must be (1) medical evidence of a current 
disability; (2) medical evidence, or in certain 
circumstances, lay evidence of an in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury."  Coburn v. Nicholson, 19 
Vet. App. 427, 431 (2006); accord Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 
2005); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 
2004).  If the veteran fails to demonstrate any one element, 
denial of service connection will result.  Disabled Am. 
Veterans, supra; Coburn, supra.

With respect to the "current disability" prong, the Court 
has recognized that, "[i]n the absence of proof of a present 
disability there can be no valid claim" of service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) 
(recognizing that "[a] service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability"); see also Chelte v. 
Brown, 10 Vet. App. 268, 271, 272 (1997) (holding that the 
veteran's claim was not well grounded when the evidence 
"establishe[d] only that the veteran had a [disability] in 
the past, not that he has a current disability").

Turning to the second, "incurrence in or aggravation by 
service" prong, the Court has expressed that "[s]ervice 
connection for VA disability compensation . . . will be 
awarded to a veteran who served on active duty during a 
period of war . . . for any disease or injury that was 
incurred in or aggravated by" such service.  Caluza, 7 Vet. 
App. at 505.  VA may grant service connection, despite a 
diagnosis after discharge, when all the evidence, including 
that pertinent to service, establishes that the veteran 
incurred the disease during service.  See 38 C.F.R. § 
3.303(d); accord Caluza, supra ("When a disease is first 
diagnosed after service, service connection may nevertheless 
be established by evidence demonstrating that the disease was 
in fact 'incurred' during the veteran's service, or by 
evidence that a presumption period applied").  

With respect to the third, "nexus" prong, the veteran must 
demonstrate through medical evidence that "a causal 
relationship" exists between the present disability and an 
in-service event.  Shedden, 381 F.3d at 1167.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence must demonstrate that 
the claim is plausible.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Mere lay assertions of medical status do 
not constitute competent medical evidence.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993) ("lay persons are not competent to 
offer medical opinions").  Alternatively, a veteran can 
establish a nexus between service and the current disability 
by offering medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the 
present disability and the symptomatology.  See Voerth v. 
West, 13 Vet. App. 117, 120 (1999); Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).

b. Increased Ratings
38 U.S.C.A. § 1155 sets forth provisions governing disability 
ratings, and it directs the Secretary to "adopt and apply a 
schedule of ratings of reductions in earning capacity from 
specific injuries or combination of injuries."  The schedule 
of ratings must provide for ten grades of disability, and no 
more, ranging from 10 percent to 100 percent in 10 percent 
intervals, upon which the payments of compensation shall be 
based.  38 U.S.C.A. § 1155.  In addition, "the Secretary 
shall from time to time readjust this schedule of ratings in 
accordance with experience."  38 U.S.C.A. § 1155.

To this end, the Secretary promulgated 38 C.F.R. § 3.321(a), 
which requires the use of a "Schedule for Rating 
Disabilities . . . for evaluating the degree of disabilities 
in claims for disability compensation . . . and in 
eligibility determinations."  The provisions contained in 
the rating schedule approximate the average impairment in 
earning capacity in civil occupations resulting from a 
disability.  38 C.F.R. § 3.321(a); accord 38 U.S.C.A. § 1155 
("The ratings shall be based, as far as practicable, upon 
average impairments of earning capacity resulting from such 
injuries in civil occupations").  Separate diagnostic codes 
pertain to the various disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Additionally, the Board comments that where, as here, "there 
is no clearly expressed intent [by the veteran] to limit the 
appeal to entitlement to a specific disability rating for the 
service-connected condition, the . . . BVA [is] required to 
consider entitlement to all available ratings for that 
condition."  AB v. Brown, 6 Vet. App. 35, 39 (1993) 
(Emphasis added).  

With respect to disability ratings of the skin, 38 C.F.R. § 
4.118 sets forth the relevant rating criteria.  The Board 
notes that because the veteran filed his increased rating 
claim in May 2003, after the August 30, 2002 effective date 
for the amended rating schedule for skin disabilities, only 
the amended or current version of these provisions apply.  
See 67 Fed. Reg. 49596 (July 21, 2002); 67 Fed. Reg. 58448 
(Sept. 16, 2002).  

Relevant to the instant case, Diagnostic Code 7806 outlines 
the criteria for evaluations of dermatitis or eczema.  This 
Code provides that dermatitis or eczema shall be rated under 
either the criteria in Diagnostic Code 7806 or to be rated as 
disfigurement of the head, face, or neck (Diagnostic Code 
7800) or scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 
7805), depending upon the predominant disability.  

Under Diagnostic Code 7806, dermatitis or eczema that 
involves less than 5 percent of the entire body or less than 
5 percent of exposed areas affected, and; no more than 
topical therapy is required during the past 12-month period, 
is rated noncompensably (zero percent).  Dermatitis or eczema 
that involves at least 5 percent, but less than 20 percent, 
of the entire body, or at least 5 percent, but less than 20 
percent, of exposed areas affected, or; intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of less than six weeks 
during the past 12-month period, is rated 10 percent 
disabling.  In contrast, dermatitis or eczema that involves 
20 to 40 percent of the entire body or 20 to 40 percent of 
exposed areas affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of six weeks or more, but not constantly, 
during the past 12-month period, is rated 30 percent 
disabling, while dermatitis or eczema that involves more than 
40 percent of the entire body or more than 40 percent of 
exposed areas affected, or; constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period, is rated at the maximum 60 percent.  38 C.F.R. § 
4.118, Diagnostic Code 7806. 

The Board also notes that where entitlement to compensation 
has already been established and an increase in the severity 
of the disability is at issue, as in this case, "the 
relevant temporal focus . . . is on the evidence concerning 
the state of the disability from the time period one year 
before the claim was filed until VA makes a final decision on 
the claim."  Hart v. Mayfield, 21 Vet. App. 505, 509-10 
(2007); see also Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).   In this regard, the Court has recognized that 
"[i]f VA's adjudication of any increased-rating claim is 
lengthy, a claimant may experience multiple distinct degrees 
of disability that would result in different levels of 
compensation from the time the increased-rating claim was 
filed until a final decision on that claim is made."  Hart, 
supra, at 509.  Accordingly, "staged ratings are appropriate 
for an increased-rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings."  
Id.  In addition, "[w]here there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating."  38 
C.F.R. § 4.7.  

c. Multiple Noncompensable Service Connected Disabilities
Pursuant to 38 C.F.R. § 3.324, whenever a veteran has "two 
or more separate permanent service-connected disabilities of 
such character as clearly to interfere with normal 
employability, even though none of the disabilities may be of 
compensable degree under [the rating schedule]," the Board 
may "apply a 10-percent rating, but not in combination with 
any other rating."  38 C.F.R. § 3.324; accord Butts v. 
Brown, 5 Vet. App. 532, 541 (1993) (outlining the provisions 
of § 3.324 and affirming that this regulation applies only to 
cases where the veteran is in receipt solely of 
noncompensable ratings).   

d. Standard of Proof
38 U.S.C.A. § 5107 sets forth the standard of proof applied 
in decisions on claims for veterans' benefits.  A veteran 
will receive the benefit of the doubt when an approximate 
balance of positive and negative evidence exists.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  
III. Analysis

a. Factual Background
In his June 1965 Report of Medical History for an Air Borne 
physical, the veteran indicated that he had no swollen or 
painful joints, no recurrent back pain, and no foot trouble.  
The accompanying Report of Physical Examination contains a 
normal clinical evaluation of all systems (except for a 
notation that the veteran had a birth mark), to include the 
feet, lower extremities and the back.   

A May 1966 Chronological Record of Medical Care denotes that 
the veteran complained of pain in the back and neck, and a 
July 1966 Radiographic Report of the lumbar vertebrae 
additionally notes that the veteran complained of a back ache 
around the L4 area.  The X-ray of the spine revealed results 
within normal limits.   Another July 1966 Chronological 
Record of Medical Care indicates that the veteran had 
swelling of the right knee.

As reflected in his September 1966 Report of Medical History 
for Separation, the veteran indicated that he was in good 
health, but that he had experienced swollen or painful 
joints, recurrent back pain and foot trouble.  A companion 
Report of Physical Examination indicates that the veteran 
received a normal clinical assessment of all systems, to 
include the feet, lower extremities, and spine.

The veteran's DD-214 Form indicates that he received a 
Parachutist Badge, among other commendations.  

A September 1980 private medical record conveys that the 
veteran had pain in the left leg, as well as tenderness in 
the left side.  The clinician assessed him as having 
degenerative joint disease (DJD).

A June 1981 private X-ray report of the thoracic spine 
reveals results within normal limits. 

In a May 1985 Statement in Support of Claim, the veteran 
recalled that he had injured his back during a parachute jump 
and also sustained a left leg injury.  He conveyed that 
medics had informed him that he had a slipped disc.  

Private medical records spanning January 1996 to September 
1999 reflect that the veteran continued to complain of having 
back pain.  An October 1998 private medical note and EMG 
Report indicate that the veteran had undergone an 
electrophysiologically study, which was unimpressive.  The 
clinician found no evidence of tarsal tunnel syndrome of the 
right leg, and therefore he did not perform a study of the 
left leg. 

A June 1998 private treatment report by Dr. S.E.F. notes that 
the veteran had worked as a security guard at a state mental 
hospital for approximately 28 years.  The physician also 
stated that the veteran "sustained orthopedic and arthritic 
conditions over the years," and that he "injured his back 
on one occasion," and "was told that he had a pinched nerve 
in the cervical area," which caused neck pain with 
radiation.  A physical examination of the musculoskeletal 
system revealed the presence of lower cerebral spinal 
tenderness with paravertebral muscular spasm noted in the 
cervical area.  He determined that the veteran had cervical 
spine radiculopathy, among other disorders, and recommended 
orthopedic and other evaluations.   

December 1999 VA medical records also note that the veteran 
had chronic low back pain, as well as pain in the legs.  A 
physical examination revealed no deformity in the low back, 
but moderate stiffness.  Based on these data, the clinician 
diagnosed the veteran with lumbar spondylosis with chronic 
low back pain.  

The veteran partook in physical therapy for back pain in 
December 1999 through April 2000.  An April 2000 VA medical 
note offers one clinician's impression that the veteran had 
degenerative changes of the lumbar spine, but he observed 
that he had "no official report available."    

March 2000 and April 2000 VA medical records note that the 
veteran had tenderness over the lumbar upper paraspinal area.  
A June 2000 VA medical consultation note conveys that the 
veteran had degeneration of the lumbar spine.   

A November 2000 private CAT scan of the lumbar spine revealed 
normal disc spaces, and facet joint hypertrophy with 
osteoarthritis, while a companion lumbar myelogram was 
unremarkable.  

In November 2000 and December 2000, Dr. A.A.C. authored 
medical reports.  In the latter document, he noted that the 
veteran's recent lumbar myelogram appeared "unremarkable," 
according to the radiologist in conjunction with the CAT 
scan.  He stated that he had explained to the veteran that 
"there is no mechanical abnormality of the lumbar spine 
amenable to surgical consideration."  Dr. A.A.C. further 
conveyed that "[a]t best there is some mild to moderate 
arthritis in the facet joints not incompatible with this 
gentleman's age and weight."

A January 2001 private MRI study of the lumbar spine revealed 
that the veteran had a posterior disc bulge at L5-S1, with 
multifactorial narrowing of exit foramina at the L4-L5 and 
L5-S1 levels.  A January 2001 lumbosacral spine X-ray 
revealed that the veteran had mild degenerative changes at 
the L3-L4, with aortic calcifications, suggesting a possible 
aneurism.  No other significant bone or joint abnormality was 
noted at this time.    

As noted in the January 2001 RO decision, the veteran has 
been service connected only for two disabilities: 
epidermophytosis (evaluated at zero percent) and tonsillitis 
with pharyngitis (also assessed at zero percent).

As reflected in his SSA Form 3370, the veteran stated that he 
had pain, aching, burning and cramping of the legs and feet.  
He reiterated that he had a constant rash for which he used 
lotion.  

In May 2001, Dr. A.A. noted that the veteran had lumbar pain 
of unknown etiology.  

A December 2001 private medical record by R.G.C., DO, notes 
that the veteran complained of pain in the low back and legs, 
as well as difficulty performing his job duties as a 
supermarket stocker.  On examination of the low back, he 
detected muscle spasm in the "prone position" with 
tenderness of the paravertebral musculature.  The veteran had 
interspinous tenderness at the L5-S1 interspaces, with 
tenderness at both sacrosciatic notches.  The veteran 
complained of pain on range of motion testing, and 
neurological testing of the lower extremities revealed the 
deep tendon reflexes to be intact and equal bilaterally, with 
sensory loss over the peroneal nerves of both feet.  A foot 
examination disclosed tenderness to palpation over the medial 
and lateral aspects of both ankles.  

Based on these data, the examiner determined that "[d]uring 
the course of his employment this man was required to walk, 
stand and climb stairs repetitively and did develop low back 
pain," for which he underwent epidural injections by a 
family physician.  He also noted that the veteran was 
presently working, but did have persistent complaints, which 
"are causally related to the injuries sustained in the work 
accident in question."  Therefore, R.G.C. concluded that 
"[a]s a result of the occupational stress and strain of this 
patient's job duties he has . . . permanent disabilities 
based on a reasonable degree of medical probability," which 
included dorsal tunnel syndrome of the bilateral feet, and 
residuals of discogenic disease of the lumbar spine with 
bilateral sciatic neuralgia superimposed upon the pre-
existing condition.       

A January 2002 private treatment record indicates that the 
veteran complained of back pain.  After performing a physical 
examination, the physician Dr. E.F., noted that the veteran 
had chronic low back pain, and opined that he could have 
"[p]ossible spinal stenosis."    

A February 2002 psychiatric assessment by the New Jersey 
Department of Labor conveys that the veteran had stenosis of 
the spine, while a similar December 2002 psychiatric 
assessment indicates that the veteran complained of neck and 
back injuries, with radiating pain from the back to the feet.

In March 2002 the veteran's private physician, Dr. R.N.S., 
who specialized in orthopedic and spine disorders, submitted 
a medical report in support of the veteran's claims.  He 
noted that the veteran had pain in the back, which radiated 
down the bilateral legs, as well as bilateral foot pain.  
After performing a physical examination, Dr. R.N.S. offered 
his impression that the veteran "does have chronic low back 
pain, spondylosis, sciatica - left greater than right, and 
degenerative discogenic disease."  He also noted that he 
would "be glad to evaluate any new diagnostic studies that 
have become available such as an MRI, and consider injections 
which he's had in the past."  Dr. R.N.S. observed that the 
veteran used a back brace, and stated that "[i]t is my 
opinion that parachuting, particularly the one poor landing 
parachute is consistent with his ongoing lower back problems 
and complaints.  The discs, facts joints, and paraspinal 
muscles and ligaments were injured at that fall, deteriorated 
over time, leading to deterioration of his condition to the 
present level of pain that he is suffering from."  As for 
the veteran's complaints of bilateral foot pain, Dr. R.N.S. 
stated that, "[l]ikewise, his foot problems can be traced to 
this poor landing as well, were the tarsal tunnel and heels 
were damaged causing him to need orthotics and have 
persistent pain." 

An April 2002 VA medical note indicates that the veteran 
continued to complain of chronic low back pain, which the 
clinician characterized as a lower back disc hernia.  

In August 2002 the veteran underwent a VA examination of the 
back; the clinician, Dr. A.S., did not review the veteran's 
claims file at this time.  The veteran reported that he had 
injured himself during a parachute jump while on active duty.  
He currently complained of having chronic back pain, with 
radiation to the feet and legs.  X-rays of the cervical spine 
and lumbosacral spine were negative, and after conducting a 
physical examination, the VA physician determined that 
"[t]he examination is not compatible with organic disease."  
He further noted that the veteran had exhibited "bizarre 
behavior" as well as an "inconsistency of the 
examination," which, to Dr. A.S., "indicates gross symptom 
magnification."  He determined that the veteran's 
"subjective signs of pain, tenderness, and limited motion 
have no credibility with this much malingering."     

Thereafter in October 2002, Dr. A.S. provided an Addendum to 
his August 2002 VA examination report.  At this time, he had 
had the opportunity to review the veteran's claims file for 
the first time.  Dr. A.S. explained that he was a 
"disinterested examiner" for VA, and "consider[ed] that 
his first goal is to determine the claimant's medical 
condition and, secondarily, to relate it to military 
service."  He noted that he took a detailed history about 
the possible initiating events of the veteran's complaints 
and thereafter would perform a "rigorous physical 
examination" to confirm the veteran's complaints.  Dr. A.S. 
also stated that he was "sympathetic to the veteran's 
complaints and will give them the benefit of the doubt," and 
recognized that "[a]fter all, many conditions are 
intermittent, and my examination may not reveal any 
abnormality."  He explained that "[i]n the case of low back 
pain, for instance, if the history is consistent with disease 
but the examination is normal, I will diagnos[e] low back 
strain."  He cautioned, however, that "[t]he diagnosis of 
symptom magnification or malingering is made only on positive 
objective findings," and that "[t]his requires a much more 
detailed examination than Dr. [R.N.S.] made."  

Dr. A.S. also underwent a "critique" of his own August 2002 
VA examination of the veteran.  Specifically, he noted:

	The patient walked without a limp and without any 
evidence of ataxia.  Yet, when he as asked to 
stand on one leg at a time, and even when 
standing on both feet and asked to bend over, he 
acts as if he lost his balance and grabbed for 
support.  On lumbar side bending, the patient 
started gross shaking of his entire body.  There 
is no disease that would cause this, especially 
when it occurred on side bending and not on 
flexion or extension of the back.  There was no 
spasm or tenderness of the vertical spine, yet 
the patient had extremely limited neck motion.  
It should be understood that the motion of the 
cervical spine and the lumbar spine is active 
voluntary motion by the patient, who was asked to 
move as far as possible n the direction tested.  
Later in the examination, the patient was noted 
to flex and extend his neck to a far greater 
degree, in fact, a normal range, when he tried to 
see what I was doing.  When the patient was asked 
to bend his neck, he again started the violent 
jerking movements of his body.  Later, when he 
tried to see what I was doing, he easily moved 
his neck without any of the violent motions.  
People with painful conditions of the cervical 
spine an/or the lumbar spine, try to hold as 
still as possible, because any motion is painful.  
That is why muscle spasm, which is to prevent the 
painful motion.

Dr. A.S. also explained how straight leg raising, which 
tested for herniated discs in the back, could occur in both 
the supine and sitting position.  With respect to such 
testing in the seated position, he conveyed that "[i]f the 
patient has limited straight leg raising, he will lean 
backward to reduce the pain."  He observed, however, that 
the veteran "did not limit straight leg raising in the 
sitting position, but he limited it severely in the supine 
position.  The difference of 60 degrees between the two 
positions is an extremely strong indicator of malingering.  
Again, the patient started his violent jerking movements when 
straight leg raising was tested in the supine position, but 
not when in the sitting position.  This is just another sure 
sign of malingering."  Similarly, Dr. A.S. had observed that 
the veteran "walked with his feet inverted at the start of 
the examination, which is an indication of extreme tenderness 
of the plantar fascia, yet when I pressed the patient's 
plantar fascia, I had to ask him if that hurt.  He did not 
complain of pain or involuntarily withdraw his foot."  He 
further explained that "[t]here are other tests for 
malingering, which I did not perform because I felt it would 
be over kill."  In addition, the normal X-rays of the 
cervical and lumbar spine ruled out degenerative disease, 
"despite Dr. [R.N.S.'s] diagnosis spondylosis."  With 
respect to that opinion, Dr. A.S. noted that Dr. R.N.S.'s 
report "simply reiterates the patient's complaint and gives 
a speculative opinion."  He questioned how one could 
"accept the objectivity of a report in which the diagnosis 
of tarsal tunnel syndrome is made, as well as damaged heels, 
without the feet having been examined," and opined that 
"Dr. [R.N.S.] was paid to provide a report favorable to [the 
veteran], and he did."  Finally, Dr. A.S. clarified that he 
"first saw this C-file on 10/3/02, so that it could not have 
affected my opinion.  I have spent several hours reviewing 
the file and I find nothing in it to disprove my contention 
that [the veteran] was malingering when I examined him."                  

A March 2003 VA medical record discloses the veteran's 
continued complaints of low back pain, which radiated to the 
bilateral lower extremities.  The clinician noted that a 
January 2003 MRI study had revealed a minimal posterior disc 
bulge at the L5-S1 and multifactorial narrowing of foramina 
at the L4-5 and L5-S1.  At this time the veteran underwent a 
nerve conduction test, which yielded normal results, and 
revealed no electrocardiographic evidence of lumbosacral 
radiculopathy or peripheral neuropathy at this time.   

A March 27, 2003 correspondence from Dr. A.S., a private 
physician, indicates that the veteran had thoracic, cervical 
and lumbar radiculopathy.  He recommended that the veteran 
undergo steroidal injections.  

Also in March 2003, the veteran submitted to a VA examination 
of the skin.  He conveyed that his itching and malodor was 
present at all times.  A physical examination disclosed a 
clear back at that time, and the groin showed lichenification 
and hyperpigmentation of the scrotum, with clear crural 
folds.  His feet had a few web spaces with mild maceration, 
and one web space with scaling.  Based on these data, the 
clinician diagnosed the veteran with lichen simplex chonicus 
of the scrotum, intertrigo of the groin and tinea pedis.  

On March 31, 2003 the veteran underwent a VA examination of 
the spine by Dr. W.M.; the clinician reviewed the claims 
file, to include the veteran's service records, the January 
2003 MRI study, Dr. R.N.S.'s March 13, 2002 letter, and Dr. 
A.S.'s December 2002 report.  He specifically noted that the 
December 2002 record was significant "because it mentions 
that the patient was malingering during the examination."  
The VA clinician, too, noted that "I feel he was also 
malingering during my examination."  

The clinician noted that the veteran had worked for about 30 
years as a security guard, having retired in 1997.  
Thereafter, the veteran worked at a grocery store, but 
discontinued such work due to back pain caused by lifting.  
At this time, the veteran reported that he had back pain, 
which radiated to the legs and feet.         

On physical examination, the veteran had pain on range of 
motion testing of the neck and low back, but no tension or 
spasm, although the clinician specifically stated that some 
of the veteran's range of motion decreases "are not to be 
believed as he was acting as if it was very painful while I 
doubt that it was."  Similarly, the examiner observed that 
"[a]n attempt to examine his hips, knees, thighs, shin, 
ankles, mid feet, and toes met with a similar exaggerated 
response as if these simple movements were quite painful.  
All of his joints have a limited range of motion due to this 
pain."  X-rays of the cervical spine and lumbar spine dated 
August 2002 were normal, and an MRI of the lumbar spine dated 
January 2003 also was essentially normal.  

The VA examiner noted again that he had reviewed the claims 
file, which he acknowledged disclosed multiple reports to 
sick back while on active service for low back pain.  He 
observed, however, that the veteran had received a normal 
evaluation of the back on his service discharge.  In 
addition, the examiner stated that "I have read Dr. 
[R.N.S.'s] 03/13/02 report but because the patient was 
feigning pain for my examination I cannot come to the same 
conclusion as Dr. [R.N.S.].  I agree with Dr. [A.S.'s] 
12/19/02 report that the patient malingers and puts on a show 
that he is in extreme pain during his examination even when 
similar motions when he was not being examined were not 
painful."  He also stated that "[w]ith my finding of 
negative straight leg raising he does not have sciatica.  We 
cannot go by his movements of his back or neck for my exam 
because of his pain complaints."  In conclusion, Dr. W.M. 
determined that "I think it is reasonable to assume that he 
probably does have some intermittent low back pain dating 
back to his time in the service.  I could relate this because 
of his 02/12/68 letter talking about low back pain.  I think 
it is reasonable to assume that he does have intermittent low 
back pain, which could be related to his low back strain, 
which in his mind started in the service and in his mind is 
service-connected."              

An April 13, 2003 VA electrodiagnositc lab study reveals that 
the veteran had a normal study, without electrodiagnostic 
evidence of lumbosacral radiculopathy or peripheral 
neuropathy.  

As reflected in April 14, 2003 and April 25, 2003 private 
Operative Reports, the veteran had a pre-and post-operative 
diagnosis of cervical and lumbar radiculopathy.  These 
medical records noted that the veteran received cervical and 
lumbar epidural steroid injections.

In May 2003, the veteran underwent an examination by Dr. 
R.D.R., a private physician.  The veteran reported having 
visited a chiropractor and having received injections in the 
cervical and lumbar spine.  He complained of back pain, pain 
in the legs with tingling as well as numbness in the feet.  
After performing a physical examination, Dr. R.D.R. diagnosed 
the veteran with orthopedic injuries of the cervical and 
lumbar are, as well as sciatic radiculopathy and radiculitis.  
Based on these data, this physician concluded that the 
veteran had permanent neurologic impairment for sciatic 
radiculopathy and radiculitis causally related to his low 
back injury.        

As reflected in a June 2003 correspondence from the veteran's 
private physician, Dr. R.N.S., noted that the veteran had 
received steroid injections and surgery on the back.  He 
stated that the veteran had "a chronic, cervical and low 
back syndrome with radiculopathy," which had failed to 
respond to conservative treatments.  

Thereafter, in a July 2003 Addendum to the June 2003 
correspondence, Dr. R.N.S. indicated that the veteran's 
"present problems, in my opinion and within a reasonable 
degree of medical certainty, are directly related to his 
military service injuries."  Dr. R.N.S. further concluded 
that "[h]is current conditions are directly linked to the 
previous constant trauma from the numerous jumps that he 
experienced during his service as a parachutist for the U.S. 
Army from 1964 through 1966."  

In October 2003 the veteran underwent a VA examination of 
this skin; the clinician did not review the claims file, 
except for a March 2003 dermatology examination by a Dr. B.  
The veteran complained of itching and a foul odor in the feet 
and groin areas.  He used cream to relieve his symptoms.  
After conducting a physical examination, the physician 
diagnosed the veteran with tinea pedis, tinea cruris, lichen 
simplex chonicus of the scrotum and intertrigo of the groin.      

At his December 2003 Decision Review Officer (DRO) hearing, 
the veteran testified that he had incurred a back injury 
during a parachute jump in service, for which he received 
medical treatment.  DRO Hearing Transcript at 2-3.  The 
veteran indicated that medics at that time apprised him that 
he had a slipped disc, and that he has continued to have back 
pain and receive treatment for this pain post-service.  DRO 
Hearing Transcript at 3-4.  The veteran currently received 
treatment from the chiropractor as well as hot compress and 
back braces.  DRO Hearing Transcript at 4-5.  

As for this claimed leg and feet disorders, the veteran 
opined that these maladies had developed over the years from 
his back disability, and involved the nervous system, with 
shooting pain from the back radiating down his legs and feet.  
DRO Hearing Transcript at 6, 9.  He further indicated that 
his bilateral foot and leg pain had not developed immediately 
after his parachute jump, but had arisen a year to three 
years post-service.  DRO Hearing Transcript at 12.

In relation to his skin disability, the veteran conveyed that 
his back itched constantly, as did the skin in his groin 
area, and that he used crème, which provided only temporary 
relief.  DRO Hearing Transcript at 9.                 

A December 2003 private medical record from J.R., DC, 
indicates that the veteran had spinal spasms, decreased 
spinal range of motion and abnormal MRI results from January 
31, 2003.  J.R. indicated that the veteran had the following 
diagnoses: myofascial pain syndrome of the cervical, thoracic 
and lumbosacral-sacroiliac spine; cervical, thoracic, lumbar 
and intervertebral joint dysfunction; sacroiliac joint 
dysfunction; lumbar disc syndrome, lower back syndrome and 
positive MRI disc bulge at L5-S1.   
 
June 2003, August 2003 and February 2004 VA medical notes 
convey that the veteran had received a diagnosis of 
lumbosacral disc degeneration in March 2000 by M.B.   

In June 2004 the veteran underwent another VA examination to 
assess the current severity of his service connected skin 
disability; the examiner did not review the claims file.  At 
this time the veteran complained of experiencing increased 
itchiness and a rash since October 2003.  His symptoms lasted 
year-round, and antifungal powder had not been effective.  

A physical examination revealed that the veteran had tinea 
pedis bilaterally, without onychomycosis, but with a strong 
malodor.  Approximately 20 percent of the veteran's feet were 
affected.  As for the skin over the groin, the examiner 
detected the presence of tinea cruris, with some areas of 
erythema and lichen simplex chronicus as a result of 
scratching.  He had no scars or disfigurement, and the groin 
skin disorder affected approximately 30 percent of the 
surface area.  The veteran's back showed tinea corporis of 
the upper back, which affected about 20 percent of the back.  
The total body surface area affected amounted to 
approximately 10 percent to 20 percent, without scars or 
disfigurement seen.  Based on these data, the examiner 
diagnosed the veteran with lichen simplex chronicus of the 
scrotum, secondary to prolonged itching secondary to tinea 
cruris; tinea pedis; and tinea corporis affecting the upper 
and lower back.    

In September 2004 the veteran underwent a private 
neurological study; at this time he continued to complain of 
numbness in the legs.  The physician, Dr. R.S.P., indicated 
that the veteran had "[n]ormal nerve conduction velocity in 
both lower extremities," and that a "[n]eedle EMG study in 
selected muscles in both lower extremities shows no acute or 
chronic denervation potentials."  The veteran's motor unit 
morphology also appeared normal, although in his left lower 
lumbar paraspinals, fibrillations were seen.  Accordingly, 
the physician concluded that the "study shows evidence of L-
5 radiculopathy on left side," but "[n]o evidence of large 
fibre neuropathy in both lower extremities."    

In his October 2004 statement, the veteran challenged the VA 
clinician's assessment that he was "malingering," and 
stated that the clinician made him apprehensive to reveal his 
true pain level.  

In April 2003, July 2003, April 2004, April 2005 and May 2005 
the veteran underwent an epidural steroid injections at the 
L5-S1 level for lumbar radiculopathy.  

A private MRI of the lumbar spine, dated May 2005, indicates 
that the veteran had a "developmentally small thecal sac 
with associate epidural fat," as well as a "small central 
focal bulge at L5-S1 that does not compress the thecal sac."  
This report noted the veteran's history of back pain.  An MRI 
of the thoracic spine also revealed a developmentally small 
spinal canal, with small disc bulges at the T6-7 and T8-9.  
He had no significant canal or foraminal stenosis.    

An October 2005 private medical report indicates that the 
veteran had mechanical pain in the back, which the examiner 
believed would improve through facet and SI joint injections.  
Thereafter, as reflected in November 2005, January 2006 and 
February 2006 private medical records, the veteran underwent 
surgery (a "radiofrequency rhizotomy") and injections for 
right and left lumbar facet syndrome, as well as for left 
sacroilitis.  A February 2006 follow-up report by W.B., MSN, 
CRNP, indicates that the veteran had some relief of back 
pain.  An MRI of the thoracic spine showed that he had 
thoracic bulges.  

Also in October 2005 the veteran underwent another VA 
examination of the skin; the examiner did not review the 
veteran's claims file, but did look at his electronic 
records.  A physical examination revealed that the veteran 
had tinea pedis bilaterally, with flaking between the toes, 
and hyperpigmentation over the inguinal folds and scrotum.  
The clinician also detected that the veteran had mild 
erythema secondary to tinea cruris, as well as some lichen 
simplex chronicus secondary to chronic scratching.  He 
observed no scars or disfigurement on the skin in these 
areas.  As for the back, the veteran had superficial lesions, 
without deep ulceration and no disfigurement.  

The total percentage of the area affected for the tinea pedis 
amounted to less than 0.25 percent of the total body surface 
area; the total percentage area affected by the tinea cruris 
amounted to less than 25 percent of the total body surface 
area; and the total percentage of body surface area affected 
for the tinea corporis and skin lesion on the back was about 
7.5 percent.  The examiner noted that the veteran had no 
exposed area affected, and therefore the total percentage of 
exposed area affected was zero percent.  In total, all of the 
lesions amounted to 1 percent of the veteran's total body 
surface area affected.  As the lesions were not disfiguring 
or caused functional impairment, the clinician concluded the 
no further diagnostic work-up was needed.  He also notes that 
all lesions appeared to be superficial, without deep tissue 
involvement.    

A March 1, 2006 private operative report by Dr. A.S. 
indicates that the veteran had intercostal neuralgia.  

A March 2006 private medical record by Dr. K.K. reveals that 
the veteran had spasm in the lumbar area of the back, as well 
as tightness and limited range of motion.  He also had 
painful legs with limited range of motion.  A neurological 
evaluation disclosed that he had muscle deficit in both legs.  
Based on these data, the examiner diagnosed the veteran with 
cervical, thoracic and lumbar strain/sprain, as well as leg 
pain.  He additionally provided diagnoses of headache and 
cervicalgia.  Dr. K.K. concluded that the veteran "is 
experiencing certain physical limitations as a direct result 
of the parachute jumping accident."  

An April 2006 private medical report notes that physicians 
had recommended that the veteran partake in physical therapy 
for his back pain.  

At his May 2006 Travel Board hearing, the veteran recounted 
how he had injured his back during a parachute jump during 
service.  Hearing Transcript at 3-4.  He also stated that he 
gradually began to have bilateral leg and foot pains after 
service.  Hearing Transcript at 8-9.  The veteran also 
described his constant itching on the back, groin and feet 
areas.  Hearing Transcript at 7-8, 10.  He again stated that 
he used cream every other day to relieve his symptoms and 
flare-ups.  Hearing Transcript at 10.  

In February 2007 the veteran had an MRI of the lumbar spine, 
which was unremarkable and revealed no disc herniations or 
bulges.  Also in February 2007, the veteran underwent yet 
another VA examination of the spine; the clinician (Dr. Q.T.) 
had reviewed the claims file.  After a physical examination, 
the clinician diagnosed the veteran with "[c]hronic low back 
and bilateral lower extremity pain likely due to nonorganic 
back pain," as well as a "[h]istory of back strain."  He 
concluded that "[b]ased on the veteran's history, physical 
examination, and imaging studies, this veteran does have 
signs suggestive of nonorganic back pain."       

A September 2007 VA Addendum by Dr. Q.T., he indicated that 
he again reviewed the claims file.  He noted that the 
veteran's "pain in the low back and the lower extremity on 
examination [in February 2007] was out of proportion to the 
objective findings on his recent lumbar spine MRI at VA, 
which was unremarkable."  The examiner also stated that 
"the veteran demonstrated positive Waddell's signs on the 
examination of [February 2007]."  He explained that a 
"positive Waddell's sign generally indicates a 
nonphysiological etiology of pain," and therefore concluded 
that "it is my opinion that the veteran's current condition 
in the low back and bilateral lower extremities is less 
likely as not a result of his military service.  The veteran 
did injure his back in 1965 and orthopedic examination at 
that time disclosed no evidence of back pathology."  
Accordingly, Dr. Q.T. stated that "[n]o medical diagnosis 
can be given since there is no objective evidence, to 
correlate with the subjective complaints of back pain.  No 
chronic condition has been identified which can be related to 
the veteran's military service."    

b. Discussion
With respect to the veteran's service connection claim for 
residuals of a back strain, the Board notes that the 
veteran's service records clearly document that he received a 
Parachutist Badge, and the Board finds credible the veteran's 
repeatedly consistent account that he sustained an injury to 
his back during a jump.  Corroborating the veteran's account, 
also, is the September 1966 Report of Medical History for 
Separation, where he indicated that he had recurrent back 
pain.  Accordingly, the issues that the Board must resolve 
with respect to this claim are: (1) whether the veteran 
currently has residuals of a back strain, and, if he does, 
(2) whether such residuals are likely related to his in-
service injury.  After a thorough review of the medical 
evidence of record, the Board concludes that the evidence 
preponderates against a finding that the veteran has current 
residuals of a back strain, and therefore the claim must be 
denied.    

The Board recognizes that the medical evidence of record 
presents conflicting views as to whether or not the veteran 
does have a diagnosed back disorder.  In such a circumstance, 
the Board must determine how much weight to afford each 
opinion.  See Cathell v. Brown, 8 Vet. App. 539, 543(1996) 
(noting that "[i]t is the responsibility of the B[oard] . . 
. to assess the credibility and weight to be given to 
evidence"); Guerrieri v. Brown, 4 Vet. App. 467, 471 (1993).  
The Board may place greater weight on one medical 
professional's opinion over another, depending on factors 
such as the reasoning employed, medical expertise, the 
thoroughness and detail of the opinion, whether or not, and 
the extent to which, they reviewed prior clinical records or 
the claims file, and other evidence.  See Guerrieri, supra, 
at 470-71 ("The probative value of medical opinion evidence 
is based on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion that the physician 
reaches"); accord Prejean v. West, 13 Vet. App. 444, 448-49 
(2000).  The Board must also make determinations as to the 
credibility of the veteran and other individuals offering 
statements in relation to the claim.  D'Aries v. Peake, 22 
Vet. App. 97, 104, 107 (2008) ("Credibility determinations 
are findings of fact to be made by the Board"); Friedsam v. 
Nicholson, 19 Vet. App. 555, 561 (2006); accord Gabrielson v. 
Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 
Vet. App. 49, 57 (1990); see 38 U.S.C.A. § 7104(d) (West 
2002).  The Board thus may "discount the weight and probity 
of evidence in the light of its own inherent characteristics 
and its relationship to other items of evidence."  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Board's 
determinations in this regard must be explained in a 
statement providing adequate reasons and bases.  Owens v. 
Brown, 7 Vet. App. 429, 433 (1995) (noting that the Board may 
"favor the opinion of one competent medical expert over that 
of another when the Board gives an adequate statement of 
reasons and bases").     

Turning to the evidence of record, the Board notes that the 
September 1980 treatment report appears to have diagnosed the 
veteran generally with DJD in relation to the veteran's left 
leg and "left side".  Although it is unclear whether this 
diagnosis encompassed the spine, even assuming it did, the 
Board notes that an X-ray study of the thoracic spine 
conducted thereafter in June 1981 yielded normal results, and 
X-rays of the spine taken prior to that time during service 
in May 1966, as well as a physical examination upon 
separation in September 1966, similarly disclosed normal 
assessments of the spine.  Accordingly, to the extent that 
the September 1980 report appears to have diagnosed the 
veteran with DJD, to include that of the spine, aside from 
the fact that this would still be many years after service, 
the Board assigns minimal probative value for such a 
diagnosis at that time given the pre-September 1980 and post-
September 1980 X-ray evidence of record disclosing no 
degenerative joint disease of the spine.  

With respect to other favorable evidence of record, namely, 
the December 1999 medical record diagnosing the veteran with 
lumbar spondylosis and the April 2000 record diagnosing the 
veteran with degeneration of the lumbar spine, neither of 
these diagnoses appears to be based on objective testing, 
such as X-ray reports or MRI studies.  Indeed, the April 2000 
clinician specifically noted that there was "no official 
report available," while the December 1999 clinician's 
physical examination of the back revealed no deformity, which 
leads the Board to conclude that such diagnoses were 
speculative in nature.  Similarly, the February 2002 medical 
record that diagnosed the veteran with "possible spinal 
stenosis" is also merely speculative.  As such, the Board 
affords these opinions no probative weight.  

As for the other X-ray reports and MRI studies of record, the 
Board also recognizes that they contain conflicting data.  
That is, an April 2000 MRI and January 2001 MRI note that the 
veteran had disc bulges in the cervical and lumbar spine 
areas with canal stenosis, but a November 2000 CAT scan and 
myelogram of the lumbar spine revealed normal disc spaces and 
essentially unremarkable results, as did the more recent 
August 2002 X-ray studies of the cervical and lumbar spine, 
and the most recent February 2007 MRI of the spine, which 
were normal.  The Board finds highly persuasive the most 
recent data reflecting no abnormality, as it strongly 
supports the conclusion that the veteran currently has no 
diagnosed back disorder or other pathology.  See Boggs v. 
West, 11 Vet. App. 334, 344 (1998) ("The Court finds that 
there is a plausible basis in the record supporting the 
Board's conclusion that the more recent medical opinions were 
of greater probative value"); see Prejean v. West, 13 Vet. 
App. 444, 448-49 (2000); Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993) ("The probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion that 
the physician reaches").  Moreover, while the November 2000 
CAT scan did reveal some "facet joint hypertrophy with 
osteoarthritis," the physician, Dr. A.A.C., in December 2000 
attributed this finding to the veteran's "age and weight," 
rather than to some other cause, such as an injury.    

Further weighing against the veteran's claim are the express 
findings by at least two examiners in August 2002 and March 
2003 that the veteran's subjective description and objective 
manifestations of back pain on testing were not credible and 
otherwise indicated the presence of malingering.  The Board 
finds especially persuasive Dr. A.S.'s October 2002 
exhaustive and detailed description of how he objectively 
tested for evidence of symptom magnification.  While the 
Board does not doubt that the veteran believes that he has a 
back disability that he incurred during his active service, 
the objective medical evidence simply does not support a 
finding that he in fact has such a diagnosed back disability 
linked to service.  The most recent September 2007 medical 
report, where the clinician provided no diagnosis of a back 
disorder and provided no positive nexus between any back pain 
symptoms to the veteran's period of service, further bolsters 
the Board's finding in this regard.  Boggs, 11 Vet. App. 344.  
It should also be noted that it is well established that pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not, in and of itself, constitute a 
"disability" for which service connection may be granted.  
Locklear v. Nicholson, 20 Vet. App. 410, 418 n.6 (2006) 
(noting that "pain itself is not a disability under VA 
regulations"); Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999), aff'd in part, vacated and remanded in part on other 
grounds by Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. 
Cir. 2001).  Accordingly, the veteran's service connection 
claim for residuals of a back strain is denied.       
    
The Board similarly determines that the evidence 
preponderates against the veteran's claims for service 
connection for a bilateral leg disorder and a bilateral foot 
disorder.  His available service records bear no indication 
of any complaints of, treatment for or diagnosis of any 
bilateral foot or bilateral leg disorders, and he received a 
normal clinical evaluation of the lower extremities and the 
feet upon his service discharge.  Such evidence weighs 
against the claim.  

In addition, the Board notes that the veteran has described 
having radiating pain down from the back to the bilateral 
lower extremities, which he has asserted is secondary to his 
claimed back condition.  Because the veteran is not currently 
service connected for a back disorder, however, a claim of 
service connection on a secondary basis to a non-service 
connected (back) malady cannot be substantiated.  Moreover, 
objective nerve conduction tests dated October 1998, March 
2002, April 2003 and September 2004 all contain results 
within normal limits, and of the medical records that 
diagnose the veteran with radiculopathy (namely, the June 
1998, March 2003, April 2003, May 2003 and June 2003 
records), these do not appear to be based on objective 
evidence, but instead, appear to have been based on the 
veteran's subjective assertions, which many clinicians, and 
the Board, find of to be of questionable reliability.  
Further, as with the back disability claim, the Board does 
not doubt that the veteran experiences some pain in the 
bilateral lower extremities, but pain alone does not 
constitute a "disability" for the purposes of VA 
compensation.  Locklear, 20 Vet. App. at 418 n.6.  
Accordingly, the Board denies these claims.  The evidence is 
conflicting as to whether there is a current diagnosis of a 
leg or foot disability but in any event the overwhelming 
preponderance of the evidence is against a finding of a nexus 
between a current leg or foot disability and service.

As for the veteran's increased (compensable) rating claim for 
his service connected skin disorder (epidermophytosis), the 
Board determines that the evidence falls in relative 
equipoise as to whether an increased rating to 10 percent is 
warranted, and therefore, the veteran receives the benefit of 
the doubt to his advantage.  In particular, the June 2004 VA 
examiner clearly determined that the total body surface area 
affected by the veteran's skin disability amounted to between 
10 percent and 20 percent.  Such a percentage falls squarely 
within the criteria for a 10 percent evaluation, but no more 
than 10 percent, under 38 C.F.R. § 4.118, Diagnostic Code 
7806.  While the Board recognizes that a subsequent, October 
2005 VA examiner concluded that only one percent of the 
veteran's total body surface area was affected by his skin 
disability, which would preponderate against a compensable 
rating, the Board finds that such a disparity could be 
attributable to distinct periods of flare-ups of the skin 
malady.  Thus, when viewing the record as a whole, the Board 
concludes that the evidence falls in relative equipoise, and 
therefore, the veteran receives the benefit of the doubt in 
his favor.

The Board further determines that the evidence of record 
preponderates against an increased rating in excess of 10 
percent under Diagnostic Code 7806, as the medical records do 
not indicate that the veteran's skin disability covered 20 
percent to 40 percent or more of the entire body or of the 
exposed areas affected, nor does it reveal that the veteran 
used corticosteroids or immunosuppressive drugs for this 
malady within the previous 12 months, as would be required 
for 30 percent or 60 percent ratings under the Code.        

Extraschedular Ratings
As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether or not the veteran raised them, 
including  
§ 3.321(b)(1), which governs extraschedular ratings.  See 
also Hupp v. Nicholson, 21 Vet. App. 342, 355 (2007).  The 
Board finds that the evidence of record does not present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2007).  There has been 
no showing by the veteran that his service-connected skin 
disability has necessitated frequent hospitalizations beyond 
that contemplated by the rating schedule or has caused a 
marked interference with employment.  In the absence of such 
factors, the criteria for submission for assignment of an 
extraschedular rating for his skin disability pursuant to 38 
C.F.R. § 3.321(b)(1) are not satisfied.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

Finally, with respect to the veteran's claim of entitlement 
to a 10 percent evaluation based on multiple noncompensable 
service connected disabilities, the Board determines that 
because it has awarded a compensable (10 percent) evaluation 
for the veteran's service connected skin disorder, this issue 
has become moot.  Butts, 5 Vet. App. at 541 (affirming that 
38 C.F.R. § 3.324 applies only to cases where the veteran is 
in receipt solely of noncompensable ratings).  Accordingly, 
the claim is dismissed.


ORDER

Service connection for residuals of a back strain is denied.

Service connection for a bilateral foot disorder is denied.

Service connection for a bilateral leg disorder is denied.

An increased rating to 10 percent, but no more than 10 
percent, for service connected epidermophytosis is granted 
subject to the laws and regulations governing the payment of 
monetary benefits.

The claim for entitlement to a 10 percent evaluation based on 
multiple noncompensable service connected disabilities is 
dismissed.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


